Citation Nr: 1739721	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-40 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD) with angioplasty and stenting, to include as secondary to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.  In June 2013, the Veteran submitted a Notice of Disagreement (NOD) with the RO's determination and a Statement of the Case (SOC) was issued in July 2016.  The Veteran perfected his appeal via his submission of a timely VA Form 9 in August 2016. 

In July 2017, the Veteran filed a motion to advance his case on the docket due to health issues.  In August 2017, the Board granted the motion.  Therefore, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's coronary artery disease with angioplasty and stenting, also claimed as ischemic heart disease, did not have its onset during the Veteran's active service, did not manifest to a compensable degree within one year of separation from active service, and the record contains no indication that his current coronary artery disease with angioplasty and stenting is causally related to his active service or any incident therein. 


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease with angioplasty and stenting, also claimed as ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

Neither the Veteran nor her representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In that regard, the Board notes that the Veteran was not scheduled for a VA examination in connection with his claim.  VA's duty to assist includes providing a medical examination when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  An examination is necessary if the information and evidence of records does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) established that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.

In this case, the Board finds that a VA examination is not necessary with regard to the claim seeking service connection for CAD with angioplasty and stenting, because there is no evidence establishing an in-service event, injury, or disease; no chronic condition manifested during an applicable presumptive period; and no indication that the current disability may be associated with service or a service-connected disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this regard, the Veteran has claimed that his CAD is due to exposure to Agent Orange and that he was exposed to the herbicide agent while stationed in Thailand during the Vietnam War Era.  He does not claim that he developed CAD in service or within the applicable presumptive period.  Indeed, his VA Form 21-526, received in October 2011, states that his CAD began in April 1993, many years after service separation.  There is no indication in the record that the Veteran had CAD prior to that date and he has not contended otherwise.  In addition, as explained below, the RO conducted appropriate development regarding the Veteran's allegation of exposure to an herbicide agent in Thailand.  Based on that development, the most probative evidence establishes that an herbicide agent such as Agent Orange was not stored or used in Thailand during the Veteran's active service from August 1966 to August 1969.  For these reasons, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to the Veteran's claim.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there are no more than conclusory statements by the Veteran that his CAD is due to exposure to Agent Orange.  Absent evidence establishing exposure to an herbicide agent during active duty, such statements do not trigger VA's duty to provide an examination or obtain a medical opinion.  Accordingly, the Board will address the merits of the claim.

Merits

The Veteran contends that service connection is warranted for his CAD with angioplasty and stenting, based on his exposure to herbicides during his service in Thailand.   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

Service connection for certain enumerated chronic disabilities, including arteriosclerosis and cardiovascular-renal disease, may be also be established on a presumptive basis under 38 C.F.R. § 3.303(b).  To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection is presumed for certain diseases if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  The enumerated diseases include ischemic heart disease.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202, 53216 (Aug. 31, 2010).

Exposure to Agent Orange is legally presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, or in a unit that operated in or near the Korean DMZ between April 1, 1968 and August 31, 1971, is legally presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2016); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

Although a Veteran who served in Thailand during the Vietnam era is not entitled to the legal presumption of exposure to an herbicide agent, VA's Adjudication Procedure Manual, M21-1, provides that exposure to an herbicide agent may be considered on a direct/facts-found basis if a Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (including Takhli) as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  M21-1, Part IV, Subpart ii, Chapter 1, Section H; see also Compensation and Pension Bulletin, New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea (May 2010).  The May 2010 C&P Service Bulletin states that there is "some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides."  See also Parseeya-Picchione v. McDonald, 28 Vet. App. 171, 177 (2016).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board finds the evidence of record does not establish that the Veteran was exposed to an herbicide agent during active duty.  As a preliminary matter, the Board notes that the Veteran's service personnel records show that he served in Thailand during the Vietnam era.  The record reflects that the Veteran did not serve in the Republic of Vietnam during the Vietnam era, nor did his service otherwise include duty or visitation in the Republic of Vietnam during the Vietnam era.  He does not contend otherwise.  Additionally, the record does not show, nor does the Veteran contend, that he had service in the Air Force or Air Force Reserve under circumstances in which he had regular and repeated contact with C-123 aircraft.  As such, the provisions related to presumptive exposure to herbicide agents are not for application.  See 38 C.F.R. § 3.307(a)(6)(iii)-(v).  

Rather, the Veteran has submitted Buddy Statements from fellow service-members who were stationed with him in Thailand stating that the Veteran was in Tent City and Camp Kanchanaburi, and herbicides were used at Thailand bases to deter jungle growth in those locations.  The Veteran also submitted a Wikipedia article titled "Rainbow Herbicides."  The article did not state with specificity in which part of Thailand any herbicides were utilized.  

Based on the Veteran's contentions, the RO conducted evidentiary development to ascertain whether exposure to an herbicide agent in Thailand could be established.  

In July 2016, the RO associated a Memorandum to File with the record entitled Herbicide Use in Thailand During the Vietnam Era.  The memorandum explained that VA had reviewed materials provided by the Department of Defense (DoD) pertaining to sites where tactical herbicides such as Agent Orange had been used and tested outside Vietnam.  It was noted that DoD had advised VA that limited testing of tactical herbicides had been conducted in Thailand from 2 April through 8 September 1964, but that the testing location was not near any U.S. military installation or Royal Thai Air Force Base.  Although tactical herbicides were reportedly not otherwise used on allied bases in Thailand, DoD had reported the sporadic use of nontactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted that, if a veteran's military occupational specialty was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides.  In that regard, security police units were known to have walked the perimeters, especially dog handlers.  Again, however, there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  Additionally, the memorandum noted that if a veteran's claim was based on general herbicide use within a base for brush or weed clearing activity along the flight line or around living quarters, DoD had advised that there was no record of such activity involving tactical herbicides, only the use of approved commercial herbicides.  Finally, the memorandum noted that, if a veteran's claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of secondary exposure to tactical herbicides based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  In that regard, the memorandum noted that the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying aircraft that sprayed tactical herbicides over Vietnam.  There were no studies showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

In a July 2016 memorandum, the Joint Services Records Research Center (JSRRC) responded to VA's request for information regarding the Veteran's possible exposure to Agent Orange in service.  JSRRC indicated that they had determined that the Veteran was not exposed to Agent Orange while serving in Thailand.  It was noted that although VA conceded service connection due to exposure to Agent Orange in Thailand for some personnel who were on the perimeter of bases, for example military police or security police, the Veteran's service personnel records showed that he worked as a vehicle repairman.

Based on the foregoing, the Board finds that the Veteran has not established exposure to an herbicide agent during his period of active duty.  The Board acknowledges the Veteran's statements that his duties required him to travel to the base perimeter in Thailand as he worked on motor vehicles that broke down all over the base.  First, the Board notes that the record establishes that the Department of Defense has indicated that tactical herbicides were not used in Thailand after September 8, 1964.  This time frame does not coincide with the Veteran's period of active service.  Moreover, although DoD has reported sporadic use of non-tactical (commercial) herbicides within fenced perimeters in Thailand, and although he recalls having to occasionally travel to vehicles which had broken down in all parts of the base, the Veteran's military occupational specialty or unit was nonetheless not one which regularly had contact with the base perimeter.  

The Board has also considered the Veteran's contentions to the effect that he worked on trailers that carried Agent Orange.  As set forth above, however, the July 2016 memorandum makes clear that if a veteran's claim is based on servicing or working on aircraft that flew missions over Vietnam, there is no presumption of secondary exposure to tactical herbicides.  This is because there are no studies showing harmful health effects for any such secondary or remote herbicide agent contact that may have occurred.  

In any event, the Board notes that although the Veteran is competent to report that which is capable of his lay observation, there is no indication in this case that he has the training or expertise to identify the herbicides to which he was recalls being exposed during service, to include stating that those were herbicide agents as defined by 38 C.F.R. § 3.307(a)(6).  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are medical in nature); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  In this regard, the Veteran has not reported any specific basis to identify the herbicides, tactical or otherwise, to which he believes he was exposed.

Additionally, the Board has considered the statements that other Veterans from his unit were diagnosed with ischemic heart disease and service connected.  The Board understands the Veteran's contentions, but there is no probative evidence in this case that the Veteran was actually exposed to herbicide agents in Thailand.  While the Veteran's contentions have been carefully considered, given the evidence discussed above, his contentions are insufficient to establish exposure to an herbicide agent for purposes of service connection for CAD.  Therefore, herbicide agent exposure cannot be conceded in this case.  

The Board has reviewed the Veteran's private treatment records, showing treatment and surgical procedures for the Veteran's CAD; however, the Veteran has not stated that any treatment provider has advised him that his condition is due to his time in service or any incident therein.  

The Board also notes that the evidence does not indicate, nor does the Veteran contend, that symptoms of his CAD manifested within one year of his separation from service.  Indeed, the Veteran's service treatment records (STRs) do not show any complaints for symptoms of or treatment for CAD.  The Veteran's June 1969 separation examination shows that the Veteran did not suffer from any heart or artery disorders at that time.  The Veteran himself noted on the report of medical history that he was in good health.  Moreover, as explained above, the Veteran stated his disease began in 1993, approximately 24 years following service separation.  Finally, the record contains no indication that his current CAD is causally related to his active service or any incident therein.

The Board has considered the Veteran's statements made in support of his claims, including his assertions that his heart condition is a result of herbicide exposure.  However, he has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent medical opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of CAD and whether it was caused by his service falls outside the realm of purview of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In any event, absent evidence establishing in-service exposure to an herbicide agent or other indicia of CAD in service or within the first post-service year, service connection would not be warranted.

In sum, the competent evidence of record demonstrates that the Veteran's coronary artery disease was not present in service, or manifest to a compensable degree within one year of service discharge.  In addition, the record does not reflect that the Veteran's post-service coronary artery disease, diagnosed nearly 24 years after service separation, is otherwise causally related to his active service or any incident therein.  Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for CAD with angioplasty and stenting, also claimed as ischemic heart disease.



ORDER

Entitlement to service connection for a coronary artery disease with angioplasty and stenting, also claimed as ischemic heart disease, to include as secondary to herbicide exposure, is denied.



____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


